2 So. 3d 302 (2008)
Bernard L. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-5415.
District Court of Appeal of Florida, Second District.
April 9, 2008.
PER CURIAM.
Affirmed. See Ward v. State, 946 So. 2d 33 (Fla. 2d DCA 2006); Bizzell v. State, 912 So. 2d 386 (Fla. 2d DCA 2005); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Lett v. State, 805 So. 2d 950 (Fla. 2d DCA 2001) (en banc); Clayton v. State, 904 So. 2d 660 (Fla. 5th DCA 2005); Sampson v. State, 832 So. 2d 251 (Fla. 5th DCA 2002).
This court has taken judicial notice of the transcript for the February 28, 1992, sentencing hearing for Mr. Jones, which is contained in the appellate record of a prior appeal filed by Mr. Jones. That transcript shows that Mr. Jones' original sentence was a probationary split sentence with a habitual felony offender designation for both the prison and the probationary portions of the sentence, regardless of any contrary statements found in a prior order from the postconviction court.
Affirmed.
ALTENBERND, CASANUEVA, and SILBERMAN, JJ., Concur.